Citation Nr: 1753819	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation (SMC) under 38 C.F.R. § 3.350(f)(3). 

2.  Entitlement to a higher level of SMC under 38 U.S.C. § 1114(o).

3.  Whether revocation of a notification letter dated April 2, 2015 regarding the entitlement to SMC K for loss of the use of buttocks is warranted.   


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the San Diego, Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, in an October 2012 rating decision, the RO revoked the grant of SMC under 38 U.S.C. § 1114(k) based on the loss of use of both buttocks and instead granted SMC under 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the § 1114(m) rate based on the loss of use of both legs (due to service-connected peripheral neuropathy of the bilateral lower extremities) and additional disability independently ratable as 100 percent disabling (service-connected bronchial asthma).  The RO noted that this determination did not affect the overall level of the Veteran's disability and more accurately reflected the medical evidence of record.

In its March 2015 decision, the Board denied the issues of entitlement to a higher level of special monthly compensation under 38 C.F.R. § 3.350(f)(3) and entitlement to a higher level of special monthly compensation under 38 U.S.C. § 1114(o).  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of January 2017, the Court set aside the issues and remanded the matters to the Board.  These issues are once again before the Board for appellate consideration.

In its March 2015 decision, the Board referred the issue of entitlement to an accounting of SMC payments made to the Veteran.  Subsequently, the RO issued a Statement of the Case which determined that there was no error in the April 2, 2015 notification statement which, again, informed the Veteran of the revocation of SMC K for loss of the use of buttocks.  The original notification statement was dated October 3, 2012.  The Veteran has perfected an appeal of this claim as well.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In light of points raised in the Memorandum Decision, further action is needed in connection with the claims on appeal.  The Court stated that Board failed to provide adequate reasons and bases as to the denial of higher ratings of SMC.  The Veteran is service connected for multiple disabilities as enumerated in the latest rating decision dated in October 2014, to include loss of use of both feet, peripheral neuropathy of the right and left lower extremities and non-proliferative diabetic retinopathy of both eyes.  He has asserted that he is entitled to a higher level of SMC.  He has contended that he is permanently bedridden due to the loss of the use of both legs from worsening symptomatology attributable to his service-connected peripheral neuropathy of the bilateral lower extremities.  He has also contended that he is entitled to SMC under subsection (o) of 38 U.S.C. § 1114 because he has experienced separate service-connected disabilities which would entitle him to two or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C. § 1114.  He has further contended that he is entirely dependent for help on others in order to attend to the wants of nature, feed and dress himself, and complete his other activities of daily living.

The Veteran's most recent VA examinations addressing these matters date from 2011, more than six years ago.  Given the extent of the Veteran's disabilities and the significant effects claimed, the Board does not feel that these examination reports are sufficiently contemporaneous upon which to base a final decision at this time.  A remand is necessary to afford the Veteran a new examination to determine whether the effects of his service-connected disabilities render him in need of a higher level of SMC.  

The resolution of the Veteran's claim for entitlement to a higher level of SMC under 38 C.F.R. § 3.350(f)(3) may have a substantial effect on the merits of entitlement to a higher level of special monthly compensation under 38 U.S.C. § 1114(o) and whether revocation of a notification letter dated April 2, 2015 regarding the entitlement to SMC K for loss of the use of buttocks is warranted.  Thus, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is therefore appropriate to defer final appellate review of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter, and afford him the opportunity to supplement the record with additional evidence in support of his claim.

2.  Schedule the Veteran for a special VA Aid and Attendance examination.  The electronic claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report. 

The examiner should describe the extent to which functional impairment, as a result of the Veteran's service-connected disabilities, to include the loss of the use of both buttocks, the peripheral neuropathy of the both legs and the non-proliferative diabetic retinopathy of both eyes, render him unable to perform daily self-care functions on a regular basis.  Specifically the examiner must consider whether, in light of the Veteran's service-connected disorders, he is able to: 

* dress and undress himself; 
* keep himself clean and presentable; 
* adjust any prosthetic or orthopedic appliances; 
* feed himself (to include preparation of meals) through loss of coordination of upper extremities or extreme weakness; 
* use the toilet independently; or, 
* is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment. 

The examiner should set forth all examination findings, together with a complete explanation for the reasons for all opinions expressed.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, readjudicate claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

